Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 10, and 18 are objected to because of a minor grammatical issue: each of these claims recites “with respective set of new pixels” which should be amended to read --with a respective set of new pixels-- or --with respective sets of new pixels--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Höpfner (U.S. Patent Application Publication No. 2010/0310129), referred herein as Höpfner, in view of Wexler (U.S. Patent Application Publication No. 2014/0193039), referred herein as Wexler, and further in view of Abbas et al. (U.S. Patent No. 10,645,362), referred herein as Abbas.
Regarding claim 1, Höpfner teaches a computer-implemented method for generating an image, the method comprising: receiving an image having a plurality of points specified in an image space, extracting a portion of the image, and transforming points among the extracted portion from the image space to a parameter space defined by a distance parameter and an orientation parameter, wherein the parameter space is different from the image space (para 29, lines 20-24; para 30, lines 1-9; para 32, lines 4-7; para 35, lines 6-9); identifying a set of intersection points in the parameter space that indicate at least one occurrence of a geometry feature in the extracted portion of the image (para 35, lines 23-27; paras 77-81; para 86, lines 1-9); augmenting the portion of the image with a plurality of new pixels, wherein the plurality of new pixels are based on the identified set of intersection points, and generating an image using the augmented portion of the image such that the image includes different portions of the image based on transformation from the image space to the parameter space (paras 88-91; para 196; para 197, lines 1-7; para 206, lines 1-10).  Höpfner teaches that the image can be a 3D image comprised of a stack of 2D images (para 22, lines 17-28), but does not explicitly teach generating a composite image.
Wexler teaches a method for generating a composite image comprising receiving an image, extracting a portion of the image, transforming points in the portion of the image to determine distance and orientation parameters, and identifying intersection points that indicate a geometry feature (para 137, lines 1-15; para 141, lines 1-9; para 178, the last 20 lines; para 183), and further comprising generating a composite image, the image including a plurality of images corresponding to other portions of the image (para 134, lines 1-9; para 135, lines 1-10 and the last 8 lines).  It would have been obvious to one of ordinary skill in the art to utilize image compositing because as known in the art, and shown in Wexler, this helps add additional object information to the images, even for hidden objects, such that better image processing and object position/orientation calculations can be made (see, for example, Wexler, para 133; para 135, lines 1-5).  Höpfner in view of Wexler does not explicitly teach that the composite image includes other augmented portions of the image augmented with respective set of new pixels based on transformations.
Abbas teaches a method for generating a composite image, comprising extracting a portion of an image, transforming the extracted portion and augmenting the portion with new pixels (col 16, lines 9-13; col 25, lines 64-67; col 26, lines 9-12), wherein the composite image includes other augmented portions of the image augmented with respective set of new pixels based on transformations (col 16, lines 25-30; col 17, lines 7-16; col 26, lines 17-19 and 28-33).  It would have been obvious to one of ordinary skill in the art to transform portions of the image because as taught by Abbas, this can retain high quality results while improving efficiency by reducing computational load (see, for example, Abbas, col 17, lines 1-6 and col 26, lines 22-27).
Regarding claim 2, Höpfner in view of Wexler, further in view of Abbas teaches the computer-implemented method of claim 1, wherein the parameter space is a Hough parameter space, and transforming the points among the extracted portion comprises performing a Hough transform on the points among the extracted portion (Höpfner, para 35, lines 6-9 and 23-27; Wexler, para 141, lines 1-7).
Regarding claim 3, Höpfner in view of Wexler, further in view of Abbas teaches the computer-implemented method of claim 1, further comprising: determining an angle difference between a pair of identified intersection points in the parameter space; comparing the angle difference with a threshold; and in response to the angle difference being compliant with the threshold, identifying an occurrence of the geometry feature; and generating the plurality of new pixels based on the identified occurrence of the geometry feature (Höpfner, paras 77-81; para 86, lines 1-9; para 88, the last 7 lines; para 94, lines 1-7 and last 7; Wexler, para 137, lines 1-15 and 31-35).
Regarding claim 4, Höpfner in view of Wexler, further in view of Abbas teaches the computer-implemented method of claim 1, further comprising: determining a number of occurrences of the geometry feature in the portion; and generating the plurality of new pixels based on the number of identified occurrences of the geometry feature (Höpfner, figs 8 and 9; para 35, lines 6-9 and 17-27; para 39, lines 1-8; paras 196 and 197).
Regarding claim 6, Höpfner in view of Wexler, further in view of Abbas teaches the computer-implemented method of claim 1, wherein the geometry feature is a right angle (Wexler, para 137, lines 31-35; para 178, the last 20 lines).
Regarding claim 7, Höpfner in view of Wexler, further in view of Abbas teaches the computer-implemented method of claim 1, wherein the image is a satellite image (Wexler, para 64, the last 2 lines; para 75, lines 1-6 and the last 7 lines).
Regarding claim 8, Höpfner in view of Wexler, further in view of Abbas teaches the computer-implemented method of claim 1, further comprising: identifying an intersection point in the parameter space having maximum intensity; and generating a vector based on the identified intersection point having maximum intensity, wherein the composite image is a flow map showing directions of different vectors corresponding to the plurality of augmented images (Höpfner, figs 8 and 9; para 22, lines 17-28; para 43; para 86, lines 1-9; paras 196 and 197; Wexler, para 137, lines 9-15).
Regarding claim 9, Höpfner in view of Wexler, further in view of Abbas teaches the computer-implemented method of claim 1, further comprising: receiving a request indicating at least one of a characteristic distance; determining a distance difference between a pair of identified intersection points in the parameter space; comparing the distance difference with the requested characteristic distance; and in response to the distance difference being compliant with the requested characteristic distance, identifying a presence of an object in the portion of the image (Wexler, para 178, lines 1-3 and the last 20 lines; para 183; para 193, lines 1-5; para 194).
Regarding claim 10, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the memory and processor, which is taught by Höpfner, paras 9 and 114); thus they are rejected on similar grounds. 
Regarding claims 11-13 and 15-17, the limitations of these claims substantially correspond to the limitations of claims 2-4 and 6-8, respectively; thus they are rejected on similar grounds as their corresponding claims.
Regarding claim 18, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the storage medium and processor, which is taught by Höpfner, paras 9 and 114); thus they are rejected on similar grounds.
Regarding claims 19 and 20, the limitations of these claims substantially correspond to the limitations of claims 2 and 6, respectively; thus they are rejected on similar grounds as their corresponding claims.

Allowable Subject Matter
Claims 5 and 14 remain objected to as being dependent upon a rejected base claim, but allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
On pages 7 and 8 of the Remarks, with respect to claim 1, the Applicant argues that Höpfner does not teach that the image space is different from the parameter space because in Höpfner, the vectors appear to lie in the same space as the image.  The Examiner respectfully disagrees with this argument, although the Examiner can understand the Applicant's point.
In Höpfner, it may be the case that some vectors lie in the image plane, but this does not preclude Höpfner from teaching this limitation, as claimed. In particular, points in the image space in Höpfner are transformed to a parameter space comprising distance and orientation parameters.  Regardless of where the vectors lie, the parameter space (which comprises the distance and orientation parameters) is not the same as the image space (which is the pre-transformed space), and therefore the parameter space is different from the image space, as the claim requires.  It is additionally noted that a more particular definition of the parameter space can be found in Applicant's specification and dependent claims (see claim 2, for example), which define the parameter space as a Hough parameter space resulting from a Hough transform.  As shown in the above and previous Office Actions, this particular feature is disclosed in Wexler, thus further teaching the claimed parameter space.

On pages 8 and 9 of the Remarks, with respect to claim 1, Applicant argues that Wexler does not teach the amended limitations regarding the composite image.  These arguments have been fully considered, but are moot in view of the new grounds of rejection presented above.

On page 9 of the Remarks, Applicant argues that claims 10 and 18 are not taught by the prior art for reasons similar to those discussed in regard to claim 1, and that the dependent claims are not taught insomuch as they depend from claims that are not taught by the prior art.  The Examiner respectfully disagrees with these arguments, for the reasons discussed above.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nelson (U.S. Patent Application Publication No. 2014/0254861); Row guidance parameterization with hough transform.
Nelson (U.S. Patent Application Publication No. 2015/0321694); Refined row guidance parameterization with hough transform.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364. The examiner can normally be reached Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613